DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/KR2016/014524 (filed on 12/12/2016). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 09/19/2016.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/17/2021 and 10/12/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 05/17/2021 and 08/31/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly stretchable” in claims 1 and 3, in line 2, respectively, is a relative term which render the claims indefinite.  The term “high molecular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear as to what the stretchability of the 3D percolated conductive nano-network structure must be to be regarded as highly stretchable. Applicant is suggested to include a stretchability range or definite the stretchability of the 3D percolated conductive nano-network structure. Appropriate correction is required.
Claims 2 and 4 depend from claims 1 and 3, respectively, and are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/200428 A1 (hereinafter Yan).
Initially, it should be noted that the Yan reference is cited in the IDS filed on 05/17/2021.
Regarding claim 1, Yan discloses a stretchable electronic device including strain sensors and wearable electronics (See [0002], [0009], and [0044]; Fig. 34) comprises an electrically conducting nanostructured material embedded in an elastomer polymer forming the stretchable electronic device material in a form of a nanopaper having patterned (See [0079] and [0080]). Yan discloses that the stretchable electronic device material is capable of stretching up to 300% of its original length (See [0047] and [0050]). The patterned nanopaper would have a length, width, and thickness dimensions; thus, fulfills the claimed three-dimension (3D) nano-structured porous elastomer including patterns distributed in a periodic network. Yan also discloses a step of pouring PDMS (polydimethylsiloxane — a hydrophilic material) on top of the stretchable nanopaper (See [0244]). The PDMS (hydrophilic material) poured on top surface of the stretchable nanopaper would change the surface of the stretchable nanopaper to a hydrophilic state as claimed. The PDMS is a polymeric material (polydimethylsiloxane) that is conformally adhering on the surface of the stretchable nanopaper (3D nanostructure porous elastomer) when PDMS is poured onto the surface of the stretchable nanopaper. Yan further discloses a dispersion mixture (a conductive solution) of electrically conducting nanostructured material in a liquid is filtered through a membrane (3D nanostructure porous elastomer) such that the electrically conducting nanostructured material is casted (deposited) on the membrane (See [0060], [0063] to [0068], and [0080]). Yan discloses a step of evaporating the solvent from the cast method of dispersion mixture (nanowire dispersion) to produce uniform nanowire films (3D percolated conductive nano- network) and allows facile multilayer integration (See [0130], [0131], and [0134]). The dispersion mixture (nanowire dispersion) is casted onto the membrane (3D nanostructure porous elastomer); thus, uniform nanowire films produced on the membrane is couple with the membrane (3D nano-structure porous
elastomer). Yan discloses that the uniform nanowire
films (nanowire dispersion - 3D percolated conductive nano-
network) is formed along the surface of the membrane (See Figure
1); thus, fulfills the claimed limitation of 3D percolated conductive nano-network is formed along the surface of the 3D nano-structure porous elastomer.
With regards to the claimed resistance property of claim 2, the resistance is a physical property of the strain sensor comprising 3D percolated conductive nano-network structure. Since Yan discloses a stretchable electronic device (sensor) comprising of the claimed 3D percolated conductive nano-network structure, a person skilled in the art can reasonably expect that the stretchable electronic device (sensor) of Yan would have the same or similar property as claimed. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  
Regarding claim 3, claim 1 is incorporated herein as set forth above. Yan also discloses wearable strain sensors depicted as data glove with five implanted sensors (See Fig. 34, [0044]). The glove (flexible frame) on which sensors are mounted (implanted) thereon. Yan further discloses that the sensors were designed into U-shaped to facilitate electrical measurements and measured strains for the five independent strain sensors (See [00272]). Thus, a resistance measurer must be connected to the strain sensor in order to facilitate electrical measurements and measured strains.
Regarding claim 4, Yan discloses wearable strain sensors depicted as data glove with five implanted sensors (See Fig. 34(a), [0044]). The movement of each finger sensor is charted (See Fig. 34(b), [0272]). The charting of each finger sensor inherently requires a processor to chart the strain output.
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  
WO 2014/165634 A2 to Lieber et al. discloses three-dimensional network useful as a sensor and comprises inorganic material embedded within the three-dimensional network (See Abstract).

In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761